Citation Nr: 0938033	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
hepatitis C.

The issue of service connection for hepatitis C was 
previously remanded by the Board in October 2007 for 
additional development.  That development has been completed, 
and the case is once again before the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development in necessary in order to fairly 
adjudicate the Veteran's claim.

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

The Veteran has a current diagnosis of chronic hepatitis C 
based on the findings of his May 2009 VA examination.  In a 
September 2009 Post-Remand Brief, the Veteran and his 
representative alleged the Veteran's hepatitis C may be 
related to the use of air gun injections in service and he 
cited several studies and internet articles in support of the 
Veteran's claim.  Prior to the Board's remand, the Veteran 
has not set forth his contentions as to the purported 
relationship between his hepatitis C and his military 
service.  On a Risk Factors for Hepatitis Questionnaire 
received in the December 2005, the Veteran denied all nine 
specified risk factors.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
It also noted that transmission of hepatitis C virus with air 
gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was "essential" that the 
report upon which the determination of service connection is 
made includes a full discussion of all modes of transmission.

In light of the Veteran's contention, the matter must be 
remanded so that a VA opinion can be obtained addressing 
whether the Veteran's current hepatitis C is related to air 
gun injections in service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of 
this remand, should be forwarded to the VA 
examiner who conducted the May 2009 VA 
examination.  If that examiner is 
unavailable, the case should be referred 
to another suitably qualified examiner who 
should be asked to respond to this 
inquiry.  Upon review, the examiner should 
provide a supplemental opinion as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
hepatitis C is related to the use of air 
gun injections in service.  

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  In responding 
to the above question, the examiner is 
requested to comment on the studies and 
internet articles cited by the Veteran's 
representative in the Appellant's Post-
Remand Brief dated September 1, 2009.  If 
the examiner is unable to render an 
opinion as to the etiology, she should so 
state and indicate the reasons.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

3.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


